Exhibit FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED LOAN AGREEMENT This First Amendment to Fourth Amended and Restated Loan Agreement (this “First Amendment”) is made as of the 31 day of December, 2008, by and among Brown Brothers Harriman & Co., as Administrative Agent (hereinafter, the “Administrative Agent”), a general partnership organized under the laws of the State of New York with offices at 40 Water Street, Boston, Massachusetts 02109; and TD Bank, N.A., as Documentation Agent (hereinafter, the “Documentation Agent”) a national banking association with offices at 7 New England Executive Park, Burlington, Massachusetts 01803; and Bank of America, N.A., as Syndication Agent (hereinafter, the “Syndication Agent”), and, together with the Administrative Agent and the Documentation Agent, the “Agents”), a national banking association with offices at 100 Federal Street, Boston, Massachusetts as Agents on behalf of Brown Brothers Harriman & Co., TD Bank, N.A., Bank of America, N.A., and the other financial institutions which may hereafter become lenders to the Loan Agreement (as defined below) (each such party a “Lender” and collectively the “Lenders”), and Dynamics Research Corporation (hereinafter, the “Lead Borrower”), a Massachusetts corporation, with its principal executive offices at 60 Frontage Road, Andover, Massachusetts, as agent for itself and each of DRC International Corporation (“International”), a Massachusetts corporation with its principal executive offices at 60 Frontage Road, Andover, Massachusetts; H.J. Ford Associates, Inc. (“H.J.
